Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 03 December 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-12, 14, 17, 20-21, 27-28, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2012/0257582) in view of Lin et al. (US 2011/0310818).
Regarding claim 1, Damnjanovic discloses a method in a wireless device (fig. 1, item 120x) for triggering aperiodic Sounding Reference Signal, SRS (para. 74; figs. 6, 7A and 8B), the method comprising: receiving a first SRS configuration for a first type of aperiodic SRS transmission and/or a second SRS configuration for a first type of aperiodic SRS transmission (fig. 6; para. 75; note: the bits represent different SRS configurations for SRS transmissions on different carriers where the transmissions have different parameters either implicitly (para. 77, third and last sentences) or explicitly (para. 84, third to seventh sentences)); receiving downlink control information comprising a multi-bit parameter comprising two or more bits (paras. 75 and 84) and provided in a same-length SRS request field of the downlink control information for triggering an aperiodic SRS transmission using the first SRS configuration or the second SRS configuration (fig. 7A, step 702; fig. 6; para. 84; note: grants having 2 or 3 bits; para. 91, lines 1-5); wherein a first value of the multi-bit parameter is mapped to the first SRS configuration and a second value of the multi-bit parameter is mapped to the second SRS configuration (fig. 6; note: “01” is mapped to the first SRS configuration for SRS transmission on a CC with various communication parameters and “10” or “11” is mapped to the second SRS configuration for SRS transmission on other CCs with various communication parameters – paras. 75 and 84); 
However, Damnjanovic does not disclose the values are exclusively mapped to the SRS configurations as claimed. Lin discloses an SRS request field assignment for providing a correspondence between CCs and bits (fig. 7 and para. 35, especially second sentence; note: each combination of assigned bits represents an SRS configuration for SRS transmission on selected component carriers for a UE). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first value of the multi-bit parameter mapped exclusively to a first SRS configuration and a second value of the multi-bit parameter mapped exclusively to a second SRS configuration in the invention of Damnjanovic. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a direct mapping of component carriers to bits for SRS transmission (Lin, para. 35 and fig. 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 4, Damnjanovic in view of Lin teaches and makes obvious the method of claim 1 wherein: the value of the multi-bit parameter comprised in the downlink control information for triggering the aperiodic SRS transmission is the first value; and determining whether to use the first SRS configuration or the second SRS configuration comprises 
Regarding claim 5, Damnjanovic in view of Lin teaches and makes obvious the method of claim 1 wherein: the value of the multi-bit parameter comprised in the downlink control information for triggering the aperiodic SRS transmission is the second value; and determining whether to use the first SRS configuration or the second SRS configuration comprises determining to use the second SRS configuration based on the value of the multi-bit parameter and the mapping between the second value of the multi-bit parameter and the second SRS configuration (Damnjanovic, fig. 6 and paras. 75 and 84; Lin, fig. 7 and para. 35).  
Regarding claim 11, Damnjanovic in view of Lin teaches and makes obvious the method of claim 1 further comprising: receiving an indication to use an indicated type of aperiodic SRS triggering, the indicated type of aperiodic SRS triggering being a first type of aperiodic SRS triggering or a second type of aperiodic SRS triggering; wherein determining whether to use the first SRS configuration or the second SRS configuration comprises determining whether to use the first SRS configuration or the second SRS configuration based on the indication (Damnjanovic, para. 80, last two sentences; para. 81, last sentence; note: triggering based on various indicated RRC overlapping trigger rules (e.g., RRC priority of one CC over another or CIF index, etc.) - para. 74, lines 14-16 and para. 75, first sentence; Lin, fig. 7 and para. 35).  
Regarding claim 12, Damnjanovic in view of Lin teaches and makes obvious the method of claim 11 wherein receiving the indication comprises receiving the indication via higher layer signaling (Damnjanovic, paras 74-75 and 80-81; note: trigger rule via RRC signaling; Lin, para. 35, second sentence; note: assigned bit mapping).  
Regarding claim 14, Damnjanovic discloses a wireless device (fig. 1, item 120x) for triggering aperiodic Sounding Reference Signal, SRS (para. 74; figs. 6, 7A and 8B), wherein the wireless device comprises: one or more transmitters; one or more receivers; and processing circuitry associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the wireless device to (fig. 3; paras. 94-97): receive a first SRS configuration for a first type of aperiodic SRS transmission and/or a second SRS configuration for a second type of aperiodic SRS transmission (fig. 6; para. 75; note: the bits represent different SRS configurations for SRS transmissions on different carriers where the transmissions have different parameters either implicitly (para. 77, third and last sentences) or explicitly (para. 84, third to seventh sentences)); receive downlink control information comprising a multi-bit parameter having two or more bits (paras. 75 and 84) and provided in a same-length SRS request field of the downlink control information for triggering an aperiodic SRS transmission using the first SRS configuration or the second SRS configuration (fig. 7A, step 702; fig. 6; para. 84; note: grants having 2 or 3 bits; para. 91, lines 1-5); wherein a first value of the multi-bit parameter is mapped to the first SRS configuration and a second value of the multi-bit parameter is mapped to the second SRS configuration (fig. 6; note: “01” is mapped to the first SRS configuration for SRS transmission on a CC with various communication parameters and “10” or “11” is mapped to the second SRS configuration for SRS transmission on other CCs with various communication parameters – paras. 75 and 84); determine whether to use the first SRS configuration or the second SRS configuration based on at least one or more of: one or more higher layer parameters configured to activate the first SRS configuration or the second SRS configuration (fig. 8B, step 822; para. 80, last two sentences; note: RRC signaling for priority of an SRS configuration); and mappings between the first value and the second value of 
However, Damnjanovic does not disclose the values are exclusively mapped to the SRS configurations as claimed. Lin discloses an SRS request field assignment for providing a correspondence between CCs and bits (fig. 7 and para. 35, especially second sentence; note: each combination of assigned bits represents an SRS configuration for SRS transmission on selected component carriers for a UE). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first value of the multi-bit parameter mapped exclusively to a first SRS configuration and a second value of the multi-bit parameter mapped exclusively to a second SRS configuration in the invention of Damnjanovic. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a direct mapping of component carriers to bits for SRS transmission (Lin, para. 35 and fig. 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 17, Damnjanovic discloses a method performed by a base station (fig. 1, item 110x) for triggering aperiodic Sounding Reference Signal, SRS (para. 74; figs. 6, 7A and 8B), comprising: transmitting, to a wireless device, a first SRS configuration for a first type of aperiodic SRS transmission and/or a second SRS configuration for a second type of aperiodic SRS transmission (fig. 6; para. 75; note: the bits represent different SRS configurations for SRS transmissions on different carriers where the transmissions have different parameters either implicitly (para. 77, third and last sentences) or explicitly (para. 84, third to seventh sentences)); transmitting, to the wireless device, downlink control information comprising a multi-bit 
However, Damnjanovic does not disclose the values are exclusively mapped to the SRS configurations as claimed. Lin discloses an SRS request field assignment for providing a correspondence between CCs and bits (fig. 7 and para. 35, especially second sentence; note: each combination of assigned bits represents an SRS configuration for SRS transmission on selected component carriers for a UE). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first value of the multi-bit parameter mapped exclusively to a first SRS configuration and a second value of the multi-bit parameter mapped exclusively to a second SRS configuration in the invention of Damnjanovic. 
Regarding claim 20, Damjanovic in view of Lin teaches and makes obvious the method of claim 17 wherein: the value of the multi-bit parameter comprised in the downlink control information for triggering the aperiodic SRS transmission is the first value; and receiving, from the wireless device, the aperiodic SRS transmission in accordance with one of the first and second SRS configurations comprises receiving, from the wireless device, the aperiodic SRS transmission in accordance with the mapping between the first value of the multi-bit parameter and the first SRS configuration (Damnjanovic, fig. 6 and paras. 75 and 84; Lin, fig. 7 and para. 35).
Regarding claim 21, Damnjanovic in view of Lin teaches and makes obvious the method of claim 17 wherein the value of the multi-bit parameter comprised in the downlink control information for triggering the aperiodic SRS transmission is the second value; and receiving, from the wireless device, the aperiodic SRS transmission in accordance with one of the first and second SRS configurations comprises receiving, from the wireless device, the aperiodic SRS transmission in accordance with the mapping between the second value of the multi-bit parameter and the second SRS configuration (Damnjanovic, fig. 6 and paras. 75 and 84; Lin, fig. 7 and para. 35).
Regarding claim 27, Damnjanovic in view of Lin teaches and makes obvious the method of claim 17 further comprising: transmitting, to the wireless device, an indication to use an indicated type of aperiodic SRS triggering, the indicated type of aperiodic SRS triggering being a 
Regarding claim 28, Damnjanovic in view of Lin teaches and makes obvious and makes obvious the method of claim 27 wherein transmitting the indication comprises transmitting the indication via higher layer signaling (Damnjanovic, paras 74-75 and 80-81; note: trigger rule via RRC signaling; Lin, para. 35, second sentence; note: assigned bit mapping).  
Regarding claim 30, Damnjanovic discloses a base station (fig. 1, item 110x) for triggering aperiodic Sounding Reference Signal, SRS (para. 74; figs. 6, 7A and 8B), wherein the base station comprises: processing circuitry configured to cause the base station to (fig. 3; paras. 94-97): transmit, to a wireless device, a first SRS configuration for a first type of aperiodic SRS transmission and/or a second SRS configuration for a second type of aperiodic SRS transmission (fig. 6; para. 75); transmit, to the wireless device, downlink control information comprising a multi-bit parameter having two or more bits and provided in a same-length SRS request field of the downlink control information for triggering an aperiodic SRS transmission using the first SRS configuration or the second SRS configuration (fig. 7A, step 702; fig. 6; para. 84; note: grants having 2 or 3 bits; para. 91, lines 1-5); wherein a first value of the multi-bit parameter is mapped to the first SRS configuration and a second value of the multi-bit parameter is mapped to 
However, Damnjanovic does not disclose the values are exclusively mapped to the SRS configurations as claimed. Lin discloses an SRS request field assignment for providing a correspondence between CCs and bits (fig. 7 and para. 35, especially second sentence; note: each combination of assigned bits represents an SRS configuration for SRS transmission on selected component carriers for a UE). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first value of the multi-bit parameter mapped exclusively to a first SRS configuration and a second value of the multi-bit parameter mapped exclusively to a second SRS configuration in the invention of Damnjanovic. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a direct mapping of component carriers to bits for SRS 
Regarding claim 34, Damnjanovic discloses a method in a wireless device (fig. 1, item 120x) for triggering aperiodic Sounding Reference Signal, SRS, the method comprising: using a first SRS configuration for a first type of aperiodic SRS transmission and/or a second SRS configuration for a second type of aperiodic SRS transmission (fig. 6; para. 75; note: the bits represent different SRS configurations for SRS transmissions on different carriers where the transmissions have different parameters either implicitly (para. 77, third and last sentences) or explicitly (para. 84, third to seventh sentences)); receiving downlink control information comprising a multi-bit parameter having two or more bits and provided in a same-length SRS request field of the downlink control information for triggering an aperiodic SRS transmission using the first SRS configuration or the second SRS configuration (fig. 7A, step 702; fig. 6; para. 84; note: grants having 2 or 3 bits; para. 91, lines 1-5); wherein a first value of the multi-bit parameter is mapped to the first SRS configuration and a second value of the multi-bit parameter is mapped to the second SRS configuration (fig. 6; note: “01” is mapped to the first SRS configuration for SRS transmission on a CC with various communication parameters and “10” or “11” is mapped to the second SRS configuration for SRS transmission on other CCs with various communication parameters – paras. 75 and 84); determining whether to use the first SRS configuration or the second SRS configuration (fig. 8B, step 822; para. 80, last two sentences; note: RRC signaling for priority of an SRS configuration); and transmitting the aperiodic SRS transmission in accordance with the determined SRS configuration (fig. 8B, steps 806, 816, 820 or 822).  
However, Damnjanovic does not disclose the values are exclusively mapped to the SRS configurations as claimed. Lin discloses an SRS request field assignment for providing a correspondence between CCs and bits (fig. 7 and para. 35, especially second sentence; note: each combination of assigned bits represents an SRS configuration for SRS transmission on selected component carriers for a UE). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first value of the multi-bit parameter mapped exclusively to a first SRS configuration and a second value of the multi-bit parameter mapped exclusively to a second SRS configuration in the invention of Damnjanovic. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a direct mapping of component carriers to bits for SRS transmission (Lin, para. 35 and fig. 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Lin as applied to claim 1 or 17 above, and in further view of Chen et al. (US 2013/0195084).
Regarding claims 2 and 18, Damnjanovic in view of Lin teaches and makes obvious the method of claims 1 and 17 wherein: the first SRS configuration is a configuration for transmission of an SRS transmission in a last Single Carrier Frequency Division Multiple Access, SC-FDMA, symbol of a normal uplink subframe (Damnjanovic, para. 74, third sentence) but does not disclose the second SRS configuration is a configuration for transmission of an SRS transmission in more than one SC-FDMA symbol of a normal uplink subframe. Chen discloses an SRS transmitted in one or two symbols of a subframe (para. 109 and fig. 14B). Therefore, it .

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Lin as applied to claim 11 or 27 above, and in further view of Kwon et al. (US 2011/0268087).
Regarding claims 13 and 29, Damnjanovic in view of Lin does not disclose the method of claims 11 and 27 wherein receiving (or transmitting) the indication comprises receiving (or transmitting) the indication via a Medium Access Control, MAC, Control Element, CE. However, Kwon discloses receiving an A-SRS trigger via a MAC CE (para. 129). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving (or transmitting) the indication via a Medium Access Control, MAC, Control Element, CE in the invention of Damnjanovic. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing flexibility in signaling as is known in the art (Kwon, para. 129; Damnjanovic, para. 74, lines 14-22; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 6-10 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462